McBRIDE, C. J.
1. This is a motion to dismiss an appeal. On March 7,1919, defendants were duly convicted of the crime of arson and sentenced to confinement in the penitentiary for a period of not to exceed two years. At the time of pronouncing said judgment the court granted the defendants to and including March 12, 1919, in which to prepare and file a motion for a new trial, and on March 31, 1919, the motion for a new trial was overruled. On the latter date defend*206ants served and filed a notice of appeal and procured from the court an order giving them until May 30, 1919, in which to prepare and lodge a bill of exceptions, and twenty flays thereafter, which would be until June 20,1919, in which to file the transcript on appeal in the Supreme Court. On May 29, 1919, the court further extended the time for filing the bill of exceptions until and including July 1, 1919, and allowed defendants twenty days thereafter, or until July 21,1919, •in which to file the transcript. No further or additional time was granted defendants within which to file their transcript on appeal here. On June 28,1919, the court made an order giving defendants .until July 20, 1919, within which to lodge their bill of exceptions, and on August 6th the court made a similar order extending the time to lodge the bill of exceptions until August 15,1919; but neither of these orders purported to extend the time previously granted for filing a transcript in this court. No request was made to the clerk to prepare and file a transcript on appeal until August 6,1919, which was sixteen days after the expiration of the time granted by the last order of the court for that purpose. The order extending the time for defendants to prepare and lodge the bill of exceptions did not extend the time for filing the transcript: Robinson v. Robinson Cheese Co., 50 Or. 453 (93 Pac. 253).
It follows the appeal must be dismissed and the judgment of the Circuit Court affirmed, and it is so ordered. ' Appeal Dismissed.